DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 09/15/2020.
Claims 1 – 18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (U.S. 2017/0193022 A1) in view of Thompson et al (U.S. 9,792,231 B1).
♦As per claims 1, 7, 13,
Xu discloses a method, system (Fig. 1 of Xu) for data aggregation, comprising:
“acquiring original data to be aggregated and dividing the original data into at least one first data set” See Fig. 3, paragraphs 0017, 0021, 0030 – 0038 of Xu, wherein data is organized in hierarchical nodes.
“determining whether each of the at least one first data set has a corresponding historical aggregation record” See paragraphs 0030 – 0038 of Xu wherein “a decision is made whether the node in question can be matched to a node from one or more existing aggregation hierarchies.
“when there is at least one second data set with a historical aggregation record in the at least one first data set, acquiring a historical aggregation result corresponding to each second data set to obtain at least one first aggregation result” See Fig. 3, step 310 – 312, 320, paragraphs 0030 – 0038 of Xu wherein a match is found and corresponding values are used to create target aggregation.
“performing aggregation on each third data set without a historical aggregation record to obtain at least one second aggregation result” See Fig. 3, step 310, 314, 318, paragraphs 0030 – 0038 of Xu wherein no match is found and “apply the aggregation method to children of the node from the tree of nodes” and created a target aggregation.
“determining a third aggregation result of the original data according to the at least one first aggregation result and the at least one second aggregation result, and determining a data tag of the original data according to the third aggregation result” See Fig. 3, paragraph 0038 of Xu wherein the results from matched and unmatched nodes are merged/combined into a target report.
Xu inherently teaches “determining a data tag of the original data according to the third aggregation result” by storing the table like T_CONFIG 202 that storing the values of a target report previously generated (paragraphs 0028 – 0029 of Xu).
In case the Applicant disagrees, Examiner provides another example for this teaching.
Thompson, in the same field of endeavor, discloses a method, system for managing I/O metric information and comparing set of aggregated I/O metrics. In particular, Thompson teaches:
data center may process aggregated I/O metric information to facilitate analysis of the I/O metric information: See col. 3 lines 13 – 15 of Thompson.
 the I/O metric aggregation component 210 may aggregate I/O metrics for spans that parse an I/O request, of which there may be one per trace: See col. 14 lines 38 – 45 of Thompson (corresponding to dividing the original data into data set).
 tag an I/O metric as an outlier, and thereby indicate to the I/O metric aggregation component 210 an interest in storing I/O metric information corresponding to the outlier… after a trace has been tagged as an outlier, the I/O metric aggregation component 210 may determine to store the primary identifier assigned to the trace: See col. 14 lines 61 – col. 15 lines 18 of Thompson.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Thompson into the invention of Xu since both 
♦As per claims 2, 8, 14,
“wherein the dividing the original data into at least one first data set comprises: establishing a first plan tree corresponding to the original data, the first plan tree comprising at least one first connection node and at least one first aggregation node, one leaf node of the first plan tree constituting one first aggregation node, and data represented by one first aggregation node constituting one first data set” See Fig. 2 – 6 and associated texts of Xu wherein nodes are connected in a tree and having corresponding aggregation method.
♦As per claims 3, 9, 15,
“wherein the establishing a first plan tree corresponding to the original data comprises: acquiring a user-specified data metric for each aggregation in batch aggregation on the original data to constitute a data metric threshold for each of the at least one first data set; determining a number of node levels of the first plan tree and the at least one first aggregation node according to the data metric threshold for each first data set; and establishing the first plan tree according to the number of node levels and the at least one first aggregation node” See Fig. 2 of Xu wherein hierarchical Flag is set and layers are identified.
♦As per claims 4, 10, 16,
“wherein the determining whether each of the at least one first data set has a corresponding historical aggregation record comprises: determining, according to a preset file path, whether there is a file record corresponding to each of the at least one first 
♦As per claims 5, 11, 17,
“wherein the performing aggregation on each third data set without a historical aggregation record to obtain at least one second aggregation result comprises: performing trimming on the first plan tree according to the at least one second aggregation node of the first plan tree to obtain a second plan tree; and performing aggregation on each of the at least one third data set according to the second plan tree to obtain at least one second aggregation result” See paragraph 0040, 0049 of Xu wherein “ ProductType are used to filter out existing report nodes and to match target report nodes to existing report nodes”.
♦As per claims 6, 12, 18,
“wherein the performing trimming on the first plan tree according to the at least one second aggregation node of the first plan tree to obtain a second plan tree comprises: according to a file record corresponding to each second aggregation node and the at least one first connection node of the first plan tree, determining, in the file record, a highest-level first connection node corresponding to each second aggregation node to obtain at least one second connection node corresponding to the at least one second aggregation node; and deleting, in the first plan tree, a child node branch corresponding to each of the at least one second connection node to obtain the second plan tree” See 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161